internal_revenue_service number release date index number ------------------------------------------------------------ -------- ----------------------------- ------------------------------------------------ in re -------------------- department of the treasury washington dc third party communication n a person to contact ----------------------------------------------------- ------------------- telephone number ----------------------------- refer reply to cc psi br04 plr-101500-12 date date legend ------------------------- ------------------------- ---------------------------- ------------------------------------ -------------------- ----------------------- decedent son wife trust trust date deceased spouse ---------------------------- date date x date date court trust date attorney state child date citation citation citation ------------------------- ------------------------- ---- ---------------- --------------------------- ------------------------------------------------------- ---------------------------------- ---------------------- --------------------- -------------- --------------------------------- --------------------- ----------------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------ plr-101500-12 dear ------------------------------ this letter responds to your representative’s request for a ruling regarding whether a state court reformation of a_trust will be recognized for gift estate and generation-skipping_transfer gst tax purposes the facts and representations are as follows on date deceased spouse and decedent established a revocable_trust trust deceased spouse and decedent were the primary beneficiaries of trust during their lives on date trust was amended and restated pursuant to this restatement restatement upon the death of the first spouse to die trust is to be divided into two separate trusts a credit_shelter_trust and a revocable_trust trust deceased spouse died on date trust was divided into the two trusts pursuant to the restatement trust provides that upon the death of the last spouse to die the trust estate will be held in trust and administered and distributed pursuant to the same terms and conditions of the credit_shelter_trust the credit_shelter_trust provides that upon the death of the last spouse to die x percent of the trust estate will pass outright to son on date prior to decedent’s death decedent and son met with decedent’s attorney attorney to amend trust attorney prepared the amendment first amendment and decedent signed the amendment the first amendment provides that pursuant to the terms of trust upon the death of decedent x percent of trust will pass outright to son if surviving but he shall have the right to disclaim all or any part of his share of said assets if son disclaims all or any part of his share of the trust estate the disclaimed property will pass to an irrevocable_trust trust the beneficiaries of trust include son and his surviving lineal_descendants trust provides that the trustee son may pay to or use for the benefit of the beneficiaries so much of the net_income and or principal as the trustee in the trustee’s discretion deems necessary for the health education maintenance and support in reasonable comfort of the beneficiaries unused income will be added to principal the primary purpose of trust is to provide for the health education maintenance and support in reasonable comfort of son the secondary purpose of trust is to provide for son’s lineal_descendants upon son’s death trust will terminate and the trust estate will be distributed to son’s lineal_descendants decedent died on date survived by son son’s wife wife and son’s child child son did not file a qualified_disclaimer within the nine-month period allowed under sec_2518 son did not disclaim his interest in trust or trust on date more than one year following decedent’s death son in his capacity as trustee of trust and trust petitioned court to reform the provisions of trust nunc_pro_tunc as of the decedent’s date of death the reformed instrument removes the provision that x plr-101500-12 percent of trust would pass outright to son and the disclaimer provisions the reformed instrument provides that upon the death of the last spouse to die x percent of trust will be distributed to and administered as a separate trust trust the terms of trust were not modified on date court issued an order order reforming trust as requested nunc_pro_tunc as of the date of death of decedent the court order cites state statute as authority for reforming a_trust following the death of the grantor state statute provides that n othing in this section shall prohibit modification or termination of any trust pursuant to its terms or limit general equitable power of a court to modify a_trust in whole or in part the court order is contingent upon a favorable letter_ruling from the internal_revenue_service service to date trust has not been funded trust is governed by state law the evidence submitted to the court by son included an affidavit by attorney to which is attached a portion of a letter from son’s attorney a summary of the relevant statements attorney made in the affidavit is as follows on date attorney met with decedent and son to discuss decedent’s desires with respect to her estate plan during that meeting in decedent’s presence son provided attorney with a copy of a letter from son’s attorney containing a suggested amendment to decedent’s revocable_trust decedent indicated to attorney that decedent wanted to amend trust so that upon her death certain assets passing to son would be retained in an irrevocable_trust in which son would have a beneficial_interest outside of son’s estate for gst tax purposes and other federal transfer_tax purposes as suggested in the letter attorney suggested that this could be achieved through a disclaimer by son son and decedent agreed to proceed with the disclaimer if it would allow the assets to be retained in a gst exempt trust for son attorney prepared an amendment to trust designed to allow son to make a qualified_disclaimer which would result in a distribution of trust assets in trust to trust first amendment was executed on date after decedent’s death attorney became aware that the requirements of a qualified_disclaimer cannot be satisfied by a person who is not the spouse of the grantor if the disclaimed property passes to a_trust for the benefit of the person making the disclaimer attorney believes the reformation is necessary in order to bring about decedent’s intent with regard to the disposition of her estate a summary of the relevant portions of the letter from son’s attorney which was attached to the affidavit is as follows son’s attorney recommended that son speak to decedent’s attorney about the possibility of modifying trust to direct that instead of receiving x percent of trust outright these assets be held in trust for son for his lifetime decedent’s gst_exemption and unified_credit could be applied to the trust plr-101500-12 assets so that at son’s death he would not have to allocate his gst_exemption to the trust assets it is represented that in connection with this ruling_request son’s representative contacted attorney to request copies of any documents or notes from attorney’s files with regard to decedent’s intent it is represented that no such documents or notes are available further son admits that there are no express references to gst planning in decedent’s estate_planning documents son did provide an e-mail from attorney to son in which attorney states in part that it is an amendment whereby your mother authorizes you to disclaim your interest into a_trust for the benefit of your and your lineal_descendants in which you are the sole trustee but which the assets of the trust would not be included in your taxable_estate upon your death and then upon your death the remaining assets would go into trust for your son child if he sic under years of age or outright to him if he’s over you have requested a ruling that the state court order reforming trust nunc_pro_tunc as of the date of death of decedent will be recognized for gift estate and gst tax purposes law and analysis in the ruling_request you have taken the position that the first amendment created an ambiguity or a scrivener’s error due to a mistake of law or fact and accordingly the reformation should be recognized retroactively for federal tax purposes as a general_rule a state court reformation of a_trust instrument has retroactive effect as between the parties to the instrument but not as to third parties who previously acquired rights under the instrument generally retroactive changes to the legal effects of a transaction through judicial nullification of a transfer or judicial reformation of a document do not have retroactive effect for federal tax purposes 397_f2d_443 7th cir aff’g 272_fsupp_571 e d wis m t straight trust v com245_f2d_327 8th cir aff’g 24_tc_69 154_f2d_648 10th cir 75_tc_271 aff’d without published opinion 673_f2d_133 7th cir 64_tc_867 aff’d without published opinion 568_f2d_1365 5th cir in van den wymelenberg the taxpayer executed a_trust agreement that was intended to achieve a gift_tax exemption under sec_2503 however the agreement did not empower the trustee to invade corpus to meet the needs of the beneficiaries or allow the beneficiaries to dispose_of their interests by will the gifts did not qualify under the annual gift exclusion of sec_2503 the taxpayer changed the trust agreement to correct plr-101500-12 the error but did not obtain a court order to make the correction retroactive for state law purposes the service refused to apply the correction retroactively the seventh circuit opined that even if the amendment properly expressed the original intent and the error was due to inadvertence tax consequences should be determined by the terms of the initial agreement the court’s concern was that a different conclusion would provide an opportunity for collusive state court actions having the sole purpose of reducing federal tax_liabilities further the court stated that federal tax_liabilities would remain unsettled for years after their enactment if state courts and private persons were empowered to retroactively affect the tax consequences of completed transactions and completed tax years similarly in m t straight trust the taxpayer thought he created three separate trusts and the trustees accordingly filed separate returns for each of the trusts for the years after the service asserted that only one trust had been created the state court amended the trust instrument retroactively to create three trusts out of one the court concluded that retroactive reformation did not affect the previous tax years in 387_us_456 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under state law a unilateral mistake by the settlor of a_trust may be sufficient grounds to reform a_trust citation the party advocating reformation must establish the mistake by clear_and_convincing evidence see eg citation the state supreme court may reform a document whether there is a mistake of fact or a mistake of law see eg citation in this case the highest court and the appellate courts in state have not considered the issue in this case however the service will give proper regard to the state court order in this case to determine whether to recognize the retroactive reformation of trust we have reviewed the documentation submitted to the court including the trust instrument and amendments to the trust the state court order and the documentation provided with this letter_ruling submission on its face the first amendment does not contain any ambiguity moreover the petition submitted to the state court and the service as part of this ruling_request does not assert that the relevant provision is ambiguous instead the petition asserts that attorney made a drafting error or mistake and that the reformation proceeding was commenced to carry plr-101500-12 out the intent of decedent the state court order refers only to state statute for its authority to modify trust and does not conclude that trust contained any ambiguities we conclude that this documentation does not support a conclusion that there is an ambiguity in trust and does not provide clear_and_convincing evidence that decedent intended for son’s share in trust to be distributed to trust as reformed by the state court in this case on the decedent’s date of death the provisions of trust as amended by the first amendment provided that x percent of the trust was to pass outright to son subject_to son’s right to disclaim all or any part of his share of said assets in favor of trust son did not disclaim any portion of his interest in trust or in trust this provision is determinative for federal tax purposes based upon the facts submitted including the affidavit and attached letter and the representations made we conclude that the reformation of trust is not consistent with applicable state law as applied by the highest court of state accordingly we conclude that the reformation of trust will not be recognized retroactively for gift estate or gst tax purposes the state court order reforming trust is contingent upon receipt of a favorable ruling from the service you have represented that if a favorable ruling cannot be obtained son will not disclaim any portion of the x percent of trust and instead trust will distribute this amount outright to son pursuant to provisions in the restatement in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provide herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-101500-12 the rulings contained in this letter are representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination based upon information and sincerely lorraine e gardner ___________________________ lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
